IMPORTANT NOTICE
    NOT TO BE PUBLISHED OPINION


THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                RENDERED: FEBRUARY 18, 2016
                                                       NOT TO BE PUBLISHED

               $urirrtur (gaud of r rinful Dilitt
                                                                 U
                               2014-SC-000378-MR U U


DAVID GURLEY
                                                        OA'            APPELLANT


                ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.                  HONORABLE BARRY WILLETT, JUDGE
                            NO. 12-CR-003480


COMMONWEALTH OF KENTUCKY                                                APPELLEE



                  MEMORANDUM OPINION OF THE COURT

       AFFIRMING, IN PART, REVERSING, IN PART AND REMANDING

      A circuit court jury convicted David Franklin Gurley, Jr., of Murder, four

counts of second-degree wanton endangerment, two counts of criminal

mischief, operating a motor vehicle while under the influence of intoxicants,

and failure to maintain required automobile insurance. For these convictions,

the trial court entered judgment sentencing Gurley to twenty-six years'

imprisonment. Gurley argues on direct appeal that several trial errors require

reversal of his convictions. We find Gurley's trial was fundamentally fair and

affirm his convictions and associated sentence, reversing only the conviction

for failure to maintain automobile insurance.


                I. FACTUAL AND PROCEDURAL BACKGROUND.

      Gerald Goldsmith sat astride his motorcycle, sitting last in a long line of

traffic waiting for the stoplight to turn green. Gurley, who had been drinking

alcohol, approached Goldsmith from behind, driving his SUV under the posted
 speed limit. As he approached, the stoplight turned green but the vehicles in

 the line ahead of Goldsmith had not yet begun to move. Gurley did not appear

 to lessen his speed—no skid marks were detected at the scene—and struck

 Goldsmith's motorcycle from behind. The force of the impact drove Goldsmith's

motorcycle into the vehicle directly in front of him and sent him flying into the

air. In essence, Gurley drove his SUV through Goldsmith's motorcycle his front

bumper wedged under the car in front of Goldsmith; likewise, that car was

wedged under the car directly in front of it. Goldsmith died from the injuries

suffered in this crash.

       Deborah Godsey witnessed the crash. She pulled her vehicle onto the

median of the highway and began to check on those involved. After seeing

Goldsmith's condition, she approached Gurley's vehicle to check on him. He

responded by asking her for a light for his cigarette. Her silence in the face of

this request apparently agitated Gurley as he forcefully repeated his demand.

Deborah simply walked away.

       Within minutes, police and emergency personnel arrived. Officers Brittin

and Zimmerman arrived first. Officer Brittin approached Gurley's vehicle and

asked some preliminary questions about his identification and car registration.

Meanwhile, Officer Zimmerman talked to Deborah who informed him she

thought Gurley might be intoxicated and then paused briefly to check on

Goldsmith while emergency personnel were attending to his condition before

joining Officer Brittin at Gurley's vehicle.




                                          2
       Based on Gurley's condition, Officer Zimmerman felt a field sobriety test

was appropriate. Gurley was removed from his vehicle and escorted

approximately ten to twelve feet—a distance Gurley still had trouble

navigating—to the rear of an ambulance parked near the accident scene.

There, Gurley momentarily took a seat on the ambulance's bumper. After this

short break, Officer Zimmerman escorted Gurley to the highway median, near

his patrol car. Officer Zimmerman testified he chose this location because it

was safe from surrounding traffic. Repeatedly, Officer Zimmerman attempted

to explain the field-sobriety tests to Gurley but was continually met not only

with Gurley's rejection of such explanations but also his crude announcement

of how intoxicated he was and his request to be taken to jail. The two then

moved to the front of Officer Zimmerman's nearby squad car so Gurley's field

sobriety test could be videotaped with the dash camera. Gurley failed to begin-

let alone complete—two different field sobriety tests correctly, at which point

Officer Zimmerman acceded to Gurley's requests, arresting him and securing

him in the squad car. At the police station, Gurley's blood-alcohol level was

tested via Intoxilyzer and read 0.295, nearly four times the legal limit.

      The grand jury indicted Gurley for (1) murder; (2) four counts of first-

degree wanton endangerment; (3) two counts of first-degree criminal mischief;

(4) operating a motor vehicle under the influence of intoxicants, first offense,

aggravating circumstances; (5) failure to maintain required automobile

insurance. At trial, the jury convicted him of all charges except for the first-

degree Wanton Endangerment charges, for which the jury convicted him of four

                                         3
counts of the lesser-included offense of second-degree Wanton Endangerment.

The jury recommended Gurley serve concurrently twenty-six years in prison for

the murder and two-and-a-half years for the first-degree criminal mischief—a

total of twenty-six years in prison. The trial court imposed sentence and

entered judgment accordingly. 1


                                      II. ANALYSIS.
   A. Wantonly was not Erroneously Defined in the Jury Instructions.

       For his first argument of error, Gurley contends that the trial court

instructed the jury erroneously, effectively foreclosing the jury's consideration

of the lesser crime of reckless homicide and essentially directing a verdict of

guilt for wanton murder. We disagree.

       The trial court instructed the jury on wanton murder as follows:

              [Y]ou will find the defendant, David Franklin Gurley, Jr.,
       guilty of Manslaughter in the Second Degree under this Instruction
       if, and only if, you believe from the evidence beyond a reasonable
       doubt all of the following:
              A.     That in Jefferson County on or about the 4th day of
       November, 2012, the defendant caused the death of Gerald
       Goldsmith in a motor vehicle collision;
              AND
              B.     That in so doing, he was acting wantonly as that term
       is defined under Instruction, No. 20.




       I The trial court's judgment also sentenced Gurley to 12 months' confinement
on each count of the four counts of second-degree Wanton Endangerment and 90
days' confinement on the single count of Failure to Maintain Required Insurance, all to
run concurrent with the felony sentences.

                                           4
 Gurley does not challenge this instruction, but he does take issue with the trial

 court's definition of wantonly—Instruction No. 20—specifically, the last

 sentence, which reads:

       A person acts wantonly with respect to a result or to a
       circumstance when he is aware of and consciously disregards a
       substantial and unjustifiable risk that the result will occur or that
       the circumstance exists. The risk must be of such nature and
       degree that disregard thereof constitutes a gross deviation from the
       standard of conduct that a reasonable person would observe in the
       situation. A person who creates such a risk but is unaware thereof
       solely by reason of voluntary intoxication also acts wantonly with
       respect thereto.2

According to Gurley, the intoxication language in this definition foreclosed any

possibility that the jury would convict him of the lesser offense of reckless

homicide because the wanton mental state was conclusively proven by the

uncontradicted evidence of his intoxication. 3 This argument is unpersuasive.

       We need look no further than the text of the instruction to address

Gurley's argument. Despite Gurley's best efforts to argue otherwise,

intoxication, by itself, is not sufficient to constitute wantonness under the

instruction provided to the jury. Gurley concedes the evidence regarding his

intoxication was overwhelming and unchallenged. But before the jury could


       2   Emphasis added.
       3 Of note, Justice William E. Cooper's learned jury-instruction treatise directs
that when a court includes the intoxication language in a wanton definition, "the
instructions should also include the definitions of [i]ntoldcation and [v]oluntary
intoxication." 1 Cooper, Kentucky Instructions to Juries § 3.03 Comment (5th ed.)
(internal references omitted). We agree with this directive. A trial court should
provide the jury with the legal definitions of intoxication and voluntary intoxication.
The trial court here failed to provide those definitions. Erroneous, to be sure; but,
unchallenged by Gurley on appeal. In any event, we do not view this omission as
warranting reversal given the circumstances of this particular case. But trial courts
should be mindful of definitions necessary to aid the jury in reaching a proper verdict.

                                           5
find Gurley acted wantonly, other questions must have been answered. The

jury had to find from the evidence that Gurley created a substantial and

unjustifiable risk that Goldsmith's death would occur. Under the facts of this

case—especially Gurley's low rate of speed—the jury could have found that

Gurley did not create a substantial and unjustifiable risk. If that had

happened, the jury could have convicted Gurley of reckless homicide, even

though Gurley's intoxication was indisputable. Again, to put it directly,

wantonness is not found simply because an individual is intoxicated.

       We should make clear that Gurley's repeated references to the defense of

voluntary intoxication are irrelevant to the issue at hand. The intoxication

language added to the definition of wantonly is not the same as the defense of

voluntary intoxication found in Kentucky Revised Statute (KRS) 501.080. 4

                                                                                      Gurleyiscot:vnaxio,sdefnpratog

particular mens rea, i.e. intent, and lowers the classification of the charged

offense, e.g. intentional murder becomes wanton murder with proof of

voluntary intoxication. Gurley is also correct in his assertion that KRS

501.080 applies to intentional crimes, but his attempt to parlay that into

eliminating the intoxication language from the definition of wantonly provided

to the jury is baffling. The Commentary to KRS 501.080—and Cooper's jury-

instruction treatise—squarely rejects this argument: "Thus, while affording

      4   "Intoxication is a defense to a criminal charge only if such condition either:
       (1) Negatives the existence of an element of the offense; or
        (2) Is not voluntarily produced and deprives the defendant of substantial
capacity either to appreciate the criminality of his conduct or to conform his conduct
to the requirements of the law."

                                              6
relief to an 'intentional' offense a defendant's intoxication will not afford relief to

an offense having 'wantonness' as its essential element of culpability." 5 If

intoxication language could not be added to a wantonness definition, as Gurley

seems to assert here, we are at a loss to understand how to effectuate the

language of the Commentary. And without the language challenged today by

Gurley, an intoxicated individual could simply argue he was too intoxicated to

be aware of and consciously disregard a substantial and unjustifiable risk as

wantonness requires. 6 Indeed, as implied by the Commentary, this is precisely

the purpose of the intoxication language in the wantonness instruction.

       The simple truth is that the challenged jury instruction in no way

granted a de facto directed verdict for the Commonwealth. The jury was not

precluded from reaching reckless homicide. If we were to adopt Gurley's

position, we would eviscerate KRS 501.080 and KRS 501.020. Merely because

an individual is clearly intoxicated—and effectively admits it at trial—does not

mean that a jury must find wanton conduct. It was not impossible for the jury

to have proceeded to reckless homicide.




       5 Cooper's treatise, mirroring the language found in KRS 501.020(3), rejects
Gurley's argument simply by including intoxication in the definition of wantonness.
See 1 Cooper, Kentucky Instructions to Juries § 3.03 (5th ed.). If intoxication were only
applicable or pertinent to intentional crimes, this would not have been done either by
Cooper or the General Assembly.
      6  This begs the question: Without the intoxication proviso Gurley challenges,
how could an intoxicated individual be found to have acted wantonly? After all,
"wanton conduct involves conscious risk-taking." KRS 501.020 (1974 Commentary).
This is the absurdity of Gurley's argument.

                                            7
   B. The Trial Court Properly Denied Gurley's Motion to Strike a Juror
      for Cause.
      Gurley argues the trial court abused its discretion by refusing to strike

Juror 920513 for cause, forcing him to exercise one of his peremptory strikes

to remove that juror. A juror that Gurley claims he would have stricken if he

had not been forced to exercise a peremptory strike on Juror 920513 sat on the

jury. The issue, therefore, is properly preserved for our review.

      During voir dire, the Commonwealth asked if any of the potential jurors

had been arrested for DUI or had a family member or close friend arrested for

DUI to the point that they were affected by it. Juror 920513 raised her hand.

      Juror 920513:      I'm Juror 920513. My sister was killed in a DUI
      accident thirty-plus years ago.

      Commonwealth: Okay. And this will be similar, a similar case.
      Would you be able to set that aside and look at the facts of this
      case independently?

      Juror 920513:      Yes.

      Commonwealth: So you think you would be able to see the victim
      in this case and not see your sister?

      Juror 920513:      Yes.

A similar exchange with Juror 920513 occurred during Gurley's voir dire:

      Defense counsel: We talked a little bit about how other people's
      drinking has impacted your lives. And, I know, ma'am [talking to
      Juror 920513], I think you indicated that you had been touched by
      a DUI accident. It was your sister? And how long ago did this
      happen?

      Juror 920513:      Thirty-plus years.

      Defense counsel: Thirty years. I'm sorry about that loss. I'm sure
      that's something you think about regularly?


                                        8
      Juror 920513:         Urn Hmm [yes].

      Defense counsel: When you heard the charges in this case, did it
      make you immediately think of that accident and that time frame?

      Juror 920513:         No, it didn't. The circumstances were different.

      Defense counsel: Okay. Would you mind sharing the
      circumstances, and if you would rather go up . . .

      Juror 920513:    She was a victim. She got in the car with a
      driver who was drunk, so .. .

      Defense counsel: So, in the same vehicle?

      Juror 920513:         And they were teenagers.

      Gurley argues the trial court acted arbitrarily because it dismissed a
similar juror but did not dismiss Juror 920513. In support of this argument,

Gurley urges us to resolve an alleged conflict between our decisions in Little v.

Commonwealth? and Ordway v. Commonwealth. 8 This argument is meritless

and rather than highlight a conflict, the instant circumstances indicate how
these cases operate cohesively.

      Juror 1008685 indicated that in the last ten years he had been affected

by DUI twice: a former co-worker's young daughter and his sister-in-law's close

friend were both killed by drunk drivers. When asked if these incidents would
make it unlikely that he could sit fairly on Gurley's case, Juror 1008685

responded, "Most likely, yes." The Commonwealth then informed Juror

1008685 of its burden of proof and asked if he would be unable to follow the

law, to which he responded, "It's just a touchy subject." The Commonwealth

      7   422 S.W.3d 238 (Ky. 2013).
      8   391 S.W.3d 762 (Ky. 2013).

                                          9
then analogized reaching a guilty verdict to a math equation and informed

Juror 1008685 he would not be able to take emotions into the analysis. After

this, Juror 1008685 conceded and said he thought he could sit on the jury.

The trial judge eventually granted the defense's motion to strike Juror 1008685
for cause.

       Both Juror 920513 and Juror 1008685 were personally affected by a DUI

tragedy. But the trial court's allowing one to sit and dismissing the other does

not indicate arbitrariness. To the contrary, Juror 920513 is an illustration of
our decision in Little while Juror 1008685 is illustrative of our decision in

Ordway.      Like the juror in Little, Juror 920513 was unequivocal in her ability

to put aside her family tragedy and apply the law to the facts of the case. It is
worth repeating that           is a dangerous precedent to suggest that life
experience alone disqualifies a juror." 9 The totality of responses by Juror

920513 points in only one direction: she would fairly apply the law as
presented to her. And just as in Little, a substantial amount of time had

passed between the death of Juror 920513's sister and the time of Gurley's
trial. Simply put, Little is dispositive.

      As for striking Juror 1008685, that was a proper exercise of discretion
under Ordway. Unlike Juror 920513, Juror 1008685 was equivocal in his

responses regarding his impartiality. Juror 1008685 fell into the "gray area" 10
                     Ordway.    And, consistent with Ordway, the trial court chose wemntiod


      9   Little, 422 S.W.3d at 244.
      10   Ordway, 391 S.W.3d at 780.

                                             10
 cautiously to excuse the equivocal juror. 11 Far from abusing its discretion, the

 trial court reviewed the jurors' responses in their totality and acted wisely. We

find no error.

    C. The Trial Court Correctly Denied Gurley's Motion to Suppress.
       At the scene of the accident, Officer Zimmerman took Gurley by the

elbow and directed him first to an ambulance, where Gurley briefly took a seat,

and then to the median of the highway. In the median, Officer Zimmerman

twice attempted to administer field sobriety tests to Gurley—each time Gurley

abandoned the test almost immediately. After these attempts, Gurley

requested Officer Zimmerman take him to jail, so Officer Zimmerman placed

Gurley in the back of his patrol car. Before trial, Gurley moved to suppress

statements made to Officer Zimmerman. 12 Gurley argued then, as he does

now, that Officer Zimmerman had him in custody and should have provided

Gurley with a reminder of his Miranda rights. 13 The trial court disagreed and

denied Gurley's motion. We now affirm that decision. 14

       Gurley's argument fails because he was not in custody at the time the

statements were made. In Miranda, the Supreme Court sought to protect the

privilege of the Fifth Amendment against compelled self-incrimination by

       11   See id.
       12 Specifically, Gurley, with the aid of expletives, told Officer Zimmerman he was
highly intoxicated, he did not know how much he had to drink, and he wished to go to
jail.
       13   See Miranda v. Arizona, 384 U.S. 436 (1966).
       14 Our review of a trial court's ruling on a motion to suppress is two-fold: (1) the
court's findings of fact are conclusive if supported by substantial evidence; and (2) the
court's legal conclusions are reviewed de novo. Commonwealth v. Man -, 250 S.W.3d
624, 626-27 (Ky. 2008).

                                             11
barring the prosecution from using "statements, whether exculpatory or

inculpatory, stemming from custodial interrogation of [a] defendant" unless

proper procedural safeguards were used. 15 The Court defined custodial

interrogation as "questioning initiated by law enforcement officers after a

person has been taken into custody or otherwise deprived of his freedom of

action in any significant way." 16 So the warnings outlined in Miranda only

become necessary when an individual is taken into custody and later

questioned. 17 Gurley argues he was taken into custody when Officer

Zimmerman took him by the elbow and escorted him to the median.

      Put simply, Gurley was not in custody at any point. Officer

Zimmerman's interaction with Gurley was temporary and brief, lasting only a

few short minutes. And the interaction took place in the median of a public

highway, reducing "the ability of an unscrupulous policeman to use illegitimate

means to elicit self-incriminating statements and diminish[ing] the motorist's

fear that, if he does not cooperate, he will be subjected to abuse." 18 Officer

Zimmerman's hold on Gurley's elbow does not rise near the level of custody

covered by Miranda. Gurley's liberty or freedom to move was marginally

affected, at worst. Without Officer Zimmerman's hold on Gurley's elbow



      15   Miranda, 384 U.S. at 444.
      16   Id.
      17 Before a suspect in custody may be questioned, the suspect "must be warned
that he has a right to remain silent, that any statement he does make may be used as
evidence against him, and that he has a right to the presence of an attorney, either
retained or appointed." Id.
      18   Berkemer, 468 U.S. at 439.

                                         12
perhaps he would have been free to stumble to the ground, but other than

inhibiting that movement, we see little restraint. For purposes of Miranda,

Gurley was never in custody.

       Finally, Gurley attempts to argue this was no traffic stop at all; instead,

Officer Zimmerman approached the situation as a crime scene. Officer

Zimmerman acknowledged as much during his trial testimony. This argument

is misguided because Gurley's attempted distinction is largely immaterial.

Miranda was explicit that general on-the-scene questioning was outside the

scope of its holding: "General on-the-scene questioning as to facts surrounding

a crime or other general questioning of citizens in the fact-finding process is

not affected by our holding.” 19 Nothing more than general questioning

occurred here. Officer Zimmerman asked Gurley a few general questions

before helping him out of his vehicle and asked him if he had been drinking. In

fact, Gurley's interaction with Officer Zimmerman was nearly identical to the

interaction discussed by the Court in Berkemer "a single police officer ask[ing]

respondent a number of questions and requesting] him to perform a simple

balancing test at a location visible to .passing motorists.” 20

      Because Gurley was not in custody, he was not entitled to be given

warnings under Miranda, and the trial court correctly denied his motion to

suppress.




      19   Miranda, 384 U.S. at 477.
      20   Berkemer, 468 U.S. at 442.

                                          13
   D. Gurley was Entitled to a Directed Verdict on the Driving Without
      Insurance Charge.
         As his final argument on appeal, Gurley asserts he was entitled to a

directed verdict of acquittal on his driving-without-insurance charge because

the Commonwealth's evidence was insufficient to meet its burden of proof. We

agree.

         When presented with a motion for directed verdict, "a trial court must

draw all fair and reasonable inferences in favor of the Commonwealth." 21 A

verdict of acquittal should not be granted, i.e. the directed-verdict motion

should be denied, "if the evidence is sufficient to induce a reasonable juror to

believe beyond a reasonable doubt that the defendant is guilty." 22 On appeal,

we similarly must determine "if under the evidence as a whole, it would be

clearly unreasonable for a jury to find guilt." 23 The Commonwealth, generally

speaking, must only produce a mere scintilla of evidence to carry its burden.

         If an individual owns or operates a vehicle in this state, he must have

insurance. Under KRS 304.39-080(5):

         [E]very owner or operator of a motor vehicle registered in this
         Commonwealth or operated in this Commonwealth with an owner's
         permission shall continuously provide with respect to the motor
         vehicle while it is either present or registered in this
         Commonwealth, and any other person may provide with respect to
         any motor vehicle, by a contract of insurance or by a qualifying as
         a self-insurer, security for the payment of basic reparation benefits
         in accordance with this subtitle and security for payment of tort
         liabilities, arising from maintenance or use of the motor vehicle.


         21   Hurt v. Commonwealth, 409 S.W.3d 327, 331 (Ky. 2013).
         22   Id.
         23   Id. (quoting Commonwealth v. Sawhill, 660 S.W.2d 3, 5 (Ky. 1983)).

                                               14
Failing to have insurance subjects an individual to fines or jail time under KRS

304.99-060. The Commonwealth's evidence consisted solely of Officer Brittin

testifying that she did not find proof of insurance in Gurley's car when she

searched the car after his arrest. Officer Brittin admitted that she did not ask

Gurley about his insurance, she simply asked him for his basic information at

which point Gurley provided his driver's license.

      The Commonwealth offered no proof regarding the ownership of the

vehicle or whether it had checked Gurley's insurance status with the

Department of Vehicle Regulation, where, by statute, insurers are required to

register all vehicle identification numbers of "each personal motor vehicle

covered by liability insurance issued by the insurer." 24 Simply put, the

Commonwealth convicted Gurley of failing to maintain automobile liability

insurance with evidence indicating only that Gurley did not have proof of

insurance inside his vehicle at the time of the accident. This indicates in no

way whether Gurley actually had insurance at the time of the accident. At

best, the Commonwealth proved Gurley may be unorganized or forgetful. This

is not enough. It is not even a scintilla. The trial court erroneously denied

Gurley's motion for directed verdict on this charge and, consequently, Gurley's

conviction for failure to maintain car insurance is reversed.


                                III.    CONCLUSION.
      For the foregoing reasons, Gurley's conviction for Driving Without

Insurance is reversed. Gurley's remaining convictions and associated

      24   KRS 304.39-087(2).

                                        15
sentences are affirmed. The case is remanded to the trial court for entry of a

conforming judgment.

      All sitting. Minton, C.J., Hughes, Noble, and Venters, JJ., concur.

Cunningham, J., concurs in result only by separate opinion in which, Keller

and Wright, JJ., join.



      CUNNINGHAM, J., CONCURRING IN RESULT ONLY: I concur in result,

but take issue with only one statement in the opinion. The Majority quotes

from Little lilt is a dangerous precedent to suggest that life experience alone

disqualifies a juror." It's not dangerous at all. Some tragic experiences are so

searing as to forever preclude someone from being able to sit as a juror on a

certain type of criminal case. Common sense alone dictates that a parent

having a child abducted and murdered would never be able to objectively sit as

a juror on a criminal prosecution of a child abduction and murder case.

Unfortunately, life is full of bad experiences, some of which are so horrific as to

permanently scar the soul.

      Keller and Wright, JJ., join.




                                         16
COUNSEL FOR APPELLANT:

Daniel T. Goyette
Louisville Metro Public Defender of Counsel

Bruce P. Hackett
Chief Appellate Public Defender

Aaron Michael Dyke
Louisville Metro Public Defender



COUNSEL FOR APPELLEE:

Andy Beshear
Attorney General of Kentucky

Leilani K.M. Martin
Assistant Attorney General




                                      17